MEMORANDUM **
Respondent’s opposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hoo-ton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Petitioner’s opening brief has not demonstrated that the Board of Immigration Appeals (“BIA”) abused its discretion in denying petitioner’s motion to reconsider. See Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005) (holding that court reviews BIA denials of reconsideration under abuse of discretion standard and must uphold BIA’s decision unless the decision is irrational, arbitrary, or contrary to law). Accordingly, this petition for review is denied.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.